DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14, 18-21, and 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No 2015/0157220 granted to Fish et al (hereinafter “Fish”).
In reference to claim 14, Fish discloses a smart wearable device, wherein the smart wearable device comprises a detection apparatus and a case [e.g. 0055], the detection apparatus comprises one set of measuring parts [e.g. Figure 5: sensors 59] and a plurality of sets of light emitting parts [e.g. Figure 5: light source 64] ; the one set of measuring parts and the plurality of sets of light emitting parts are inlaid into the case and arranged into a polygon, wherein each of the plurality of sets of light emitting parts and the one set of measuring parts each occupies one of a plurality of angles of the polygon, and a central position of the polygon is at a specified distance to each angle of the polygon [see Figure 5: orientation of sensors and 
In reference to claim 18, Fish discloses wherein each set of light emitting parts comprises at least one light emitting diode [e.g. Figure 5: light source 64], and the each one set of measuring parts comprises at least one photodiode [e.g. Figure 5: photodetector 62].
In reference to claims 19-20, Fish discloses wherein the polygon is a quadrilateral; and
the quadrilateral comprises a first set of measuring parts, a first set of light emitting parts, a second set of light emitting parts, and a third set of light emitting parts, wherein the first set of light emitting parts and the second set of light emitting parts are adjacent to the first set of measuring parts, the third set of light emitting parts are opposite to the first set of measuring parts, and the third set of light emitting parts are adjacent to the first set of light emitting parts and the second set of light emitting parts; wherein the first set of light emitting parts and the second set of light emitting parts are each at least one green diode, and the third set of light emitting parts is at least one red/infrared diode; and wherein the third set of light emitting parts is at least one green diode, and the first set of light emitting parts and the second set of light emitting parts are each at least one red/infrared diode [e.g. 0081, 0084, 0112, 0114].
In reference to claim 24, Fish discloses wherein the first set of measuring parts comprises at least one photodiode [e.g. photodetector 62].
In reference to claim 25, Fish discloses wherein the smart wearable device is a smartwatch [e.g. Figure 1].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fish in view of U.S. Patent Application Publication No 2009/0230777 granted to Baarman et al (hereinafter “Baarman”). 
In reference to claims 15 and 16, Fish discloses a smart wearable device, but fails to describe a second device in a central position where that second device is a magnet, and the smart wearable device comprises a wireless charging device comprising a coil and magnet. Baarman discloses an inductive power supply system compatible with smart devise comprising a wireless coil and magnet system [e.g. 0034 and 0035]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the smart wearable device of Fish, to include the coil and magnet wireless charging system of Baarman, since such a modification would provide the predictable results of having a wireless charging small enough to fit into a smart wearable device and still be efficient.
In reference to claim 17, Fish discloses wherein the second device is an electrode for electrocardiograph measurement [e.g. Figure 5: ECG 60].
Allowable Subject Matter
Claims 22 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADIA AHMAD MAHMOOD whose telephone number is (571)270-3975.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NADIA A MAHMOOD/Primary Examiner, Art Unit 3792